                   Case 5:21-cv-00876 Document 1-2 Filed 09/15/21 Page 1 of 3

                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                   San Antonio       DIVISION

                                 Supplement to JS 44 Civil Cover Sheet
                                Cases Removed from State District Court

This form must be filed with the Clerk's Office no later than the first business day
following the filing of the Notice of Removal. Additional sheets may be used as necessary.

The attorney of record for the removing party MUST sign this form.

STATE COURT INFORMATION:

1.    Please identify the court from which the case is being removed; the case number; and the
complete style of the case.
Cause No. 2021-CI-18377, Tara DiGiacomo v. LJT Trucking, Inc. and Carlos Aleman; In the 408th Judicial
District Court, Bexar County, Texas




2.     Was jury demand made in State Court?                      Yes            No

If yes, by which party and on what date?

Plaintiff Tara DiGiacomo                                  08/31/2021
Party Name                                                Date


STATE COURT INFORMATION:

1.     List all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the
attorney(s) of record for each party named and include the attorney's firm name, correct mailing address,
telephone number, and fax number (including area codes).
 Tara DiGiacomo - Alford & Clark, PLLC; Williard Clark, III, Jacob Alford, Amanda Hazleton, Ryne Bazan;
 4538 Walzem Road, San Antonio, TX 78218; Tele: (210) 951-9467; Fax: (800) 347-1865
 Defendant LJT Trucking, Inc. - The Fuentes Firm; David Helmey and Autumn DeLee; 5507 Louetta Road,
 Ste A Spring, TX 77379; Tele: (281) 378-7640: Fax: (281) 378-7639
 Defendant Carlos Aleman

2. List all parties that have not been served at the time of the removal, and the reason(s) for non-service.
Defendant LJT Trucking, Inc

Defendant Carlos Aleman



TXWD - Supplement to JS 44 (Rev. 9/2019)                                                              Page 1
                   Case 5:21-cv-00876 Document 1-2 Filed 09/15/21 Page 2 of 3

3.   List all parties that have been non-suited, dismissed, or terminated, and the reason(s) for their
removal from the case.
 N/A




COUNTERCLAIMS, CROSS-CLAIMS, and/or THIRD-PARTY CLAIMS:

1.      List separately each counterclaim, cross-claim, or third-party claim still remaining in the case and
designate the nature of each such claim. For each counterclaim, cross-claim, or third-party claim, include
all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the attorney(s) of
record for each party named and include the attorney's firm name, correct mailing address, telephone
number, and fax number (including area codes).
N/A




VERIFICATION:


/s/ David Helmey                                          09/15/2021
Attorney for Removing Party                               Date


LJT Trucking, Inc.
Party/Parties




(NOTE: Additional comment space is available on page 3)

                                                                           Reset all fields   Print Form




TXWD - Supplement to JS 44 (Rev. 9/2019)                                                               Page 2
                 Case 5:21-cv-00876 Document 1-2 Filed 09/15/21 Page 3 of 3

ADDITIONAL COMMENTS (As necessary):




TXWD - Supplement to JS 44 (Rev. 9/2019)                                      Page 3
